Citation Nr: 0916873	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-16 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
thyroid disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
neurasthenia.

3.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran's claim has since been transferred 
to the Detroit, Michigan, RO.

The Board notes that the Veteran was scheduled for hearings 
before a Decision Review Officer (DRO) in October 2008 and 
March 2009.  The Veteran failed to appear for either hearing.  
To the Board's knowledge, the Veteran has not provided an 
explanation as to who he was unable to appear for the 
scheduled hearing and has made no attempt to reschedule a 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To begin, the Board notes that it is unclear as to whether 
the Veteran's current representative of record, the State of 
Texas Veteran's Commission, remains the Veteran's 
representative.  According to his claims file, the Veteran 
has moved to Michigan and his claims file has been 
transferred to the Detroit, Michigan, RO.  On remand, the 
RO/AMC should send the Veteran VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
and should provide the Veteran with a reasonable period of 
time to return the form with an election of a new 
representative, if so desired.

Although the Veteran did not file an application to reopen 
his claims for service connection for a thyroid disorder and 
neurasthenia, the RO revisited these prior claims following 
the receipt of service personnel records in January 2004.  To 
that end, the Board has determined that reconsideration of 
the claims under the provision of 38 C.F.R. § 3.156(c) is not 
warranted.  In this regard, the Board observes that, in 
January 2004, the National Personnel Records Center (NPRC) 
provided a copy of the Veteran's service personnel records.  
While these reports did discuss the Veteran's behavioral and 
psychological problems, none of the new evidence pertains to 
his claims for service connection for a thyroid disorder or 
neurasthenia.  In pertinent part, 38 C.F.R. § 3.156(c)(1) 
states that: 

Notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if 
BA receives or associates with the claims file 
relevant official service department records that 
existed and had not been associated with the claims 
file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) 
of this section.  (Emphasis added)

As these additional records do not reference complaints, 
treatment, or diagnoses of neurasthenia or a thyroid 
disorder, they are not relevant to these claims.  
Accordingly, reconsideration of the claims under 38 C.F.R. § 
3.156(c)(1).

Notwithstanding the foregoing, the Veteran's claims may be 
reopened upon the submission of new and material evidence.  
However, the Veteran has not been provided with adequate 
notice as per the Veterans Claims Assistance Act of 2000 
(VCAA).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) stated that, in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the Veterans Claims 
Assistance Act (VCAA) with regard to new and material 
evidence.  Under Kent, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claims for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.

In this case, the claimant was not provided adequate specific 
notice of what constitutes material evidence in the case at 
hand.  In an August 2005 VCAA letter, the Veteran was not 
advised as to why his claims for service connection were 
previously denied.  Specifically, the Veteran was not 
informed that his prior claims was denied in a July 1970 
rating decision on the basis that the Veteran's medical 
records did not demonstrate a current diagnosis for either 
claimed disorder. Therefore, the Veteran was provided 
inadequate VCAA notification.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice, because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Therefore, this case must be 
remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence specifically with respect 
to that prior decision.

Regarding the Veteran's claim for entitlement to service 
connection for PTSD, the Board notes that VCAA notice was 
also inadequate for this claim.  Although VCAA notice in 
November 2002 and August 2005 provided general notice of the 
criteria necessary to substantiate a service connection 
claim, neither letter addressed the specific requirements 
necessary to substantiate a PTSD service connection claim, 
particularly with regard to non-combat veterans.

Regarding the Veteran's stressor statements, the Veteran 
reports that two of his close friends were lost in the line 
of duty, and that his unit was constantly bombarded from 
November 1968 to July 1969.  See stressor statement, March 
22, 2002.  In this case, the Veteran's service personnel 
records do not indicate that the Veteran engaged in combat 
with the enemy.  VA's Office of General Counsel has held that 
in making determinations as to whether one engages in combat 
during active service, it is not sufficient that a Veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Additionally, the DD 
Form 214 does not show that the Veteran engaged in an 
occupation typically associated with combat with the enemy, 
but instead reflects that he was a parachute rigger while in 
service.  Further, the Veteran did not receive any awards or 
medals indicative of combat, such as a Bronze Star with V 
Device or Purple Heart.  Therefore, the Veteran's lay 
statements regarding his in-service stressors alone are not 
enough to establish the occurrence of the alleged stressors.  
See Moreau, 9 Vet. App. at 395; Dizoglio v. Brown, 9 Vet. 
App. at 166.  Consequently, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the Veteran's statements as to the occurrence of the 
claimed stressor.  Corroboration of every detail of the 
alleged in-service stressor is not required, only that the 
event occurred and that the Veteran was exposed to the event.  
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

In accordance with the duty to assist, the RO should make an 
attempt to identify the Veteran's claimed stressors and 
attempt to corroborate any claimed stressor to the fullest 
possible extent.  As such, the RO should contact the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
corroborate any information provided by the Veteran.  Once 
accomplished, the Veteran's claim should be readjudicated by 
the RO.  If the claim remains denied, a supplemental 
statement of the case should be provided to the Veteran and 
his representative. After the Veteran has had an adequate 
opportunity to respond, the appeal should be returned to the 
Board for appellate review.

Finally, the Veteran's medical record may be incomplete.  The 
Board notes that the Veteran noted, in a June 2005 statement, 
that he was entering the Waco PTSD Unit for several weeks.  
As such, outstanding records may yet exist.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  On remand, the RO/AMC should send the 
Veteran VA Form 21-22, Appointment of 
Veterans Service Organization as 
Claimant's Representative, and should 
provide the Veteran with a reasonable 
period of time to return the form with an 
election of a new representative, if so 
desired.

2.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide.

As to the Veteran's new and material 
evidence claims, the VCAA notice should 
include specific notice of why the claim 
was previously denied and what constitutes 
material evidence for the purpose of 
reopening the claim.  The claims were 
denied in a July 1970 rating decision on 
the basis that the Veteran's medical 
records did not contain evidence of the 
disorders in question.  Material evidence 
would be evidence showing that either 
disorder is, in fact, currently diagnosed.

The VCAA information provided to the 
Veteran should include reference to the 
current version of 38 C.F.R. § 3.156(a).

The notice must also include notice 
sufficient to notify the Veteran of the 
criteria required to substantiate his 
claim for service connection for PTSD.

3.  The RO/AMC should contact the Waco 
PTSD Unit and request copies of all of the 
Veteran's treatment records.  If any of 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should clearly 
be documented in the claims file.  

4.  Request from the Veteran a 
comprehensive statement containing as much 
detail and information as possible 
regarding his alleged in-service 
stressors.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  Regarding the 
Veteran's statements pertaining to his 
fellow servicemen whom he graduated with, 
the Veteran is also asked to provide any 
details surrounding this stressor 
statement, to include whether he witnessed 
their deaths.  He is advised this 
information would be helpful to obtain 
supportive evidence of the stressful 
events he claims occurred in service.

5.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate any alleged in-service 
stressor as noted in his March 2002 
statement, and any additional statements 
received from the Veteran.  

6.  If, and only if, it is determined that 
the Veteran participated in combat, or 
that one or more verified stressors exist, 
the RO/AMC should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an examination 
in order to ascertain the nature of all 
psychiatric disabilities present and the 
proper diagnoses thereof, specifically to 
include PTSD.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  If a disability other than 
PTSD is diagnosed, the examiner should be 
asked to provide a medical opinion as to 
whether it is at least as likely as not 
that the diagnosed disorder is related to 
service.  The report of examination should 
include the complete rationale for all 
opinions expressed.  The claims folder 
must be made available to the examiner for 
review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. The examiner should 
provide a complete rationale for any 
opinion provided.

7.  Following all development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

